Medlock Crossing Shopping Ctr. Duluth, Ga. L.P. v Warren (2019 NY Slip Op 06265)





Medlock Crossing Shopping Ctr. Duluth, Ga. L.P. v Warren


2019 NY Slip Op 06265


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


496 CA 18-02151

[*1]MEDLOCK CROSSING SHOPPING CENTER DULUTH, GA. LIMITED PARTNERSHIP, PLAINTIFF-RESPONDENT,
vSTEVEN ALAN WARREN, ADRIENNE M. WARREN, FRED BULLARD AND DURANGO'S OF ATLANTA, INC. , DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


THE GLENNON LAW FIRM, P.C., ROCHESTER (FRANK J. FIELDS OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
BOND, SCHOENECK & KING, PLLC, ROCHESTER (BRIAN LAUDADIO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order and partial final judgment (one paper) of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered July 12, 2018. The order and partial final judgment awarded plaintiff money damages, costs, disbursements and attorneys' fees. 
It is hereby ORDERED that the order and partial final judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Medlock Crossing Shopping Ctr. Duluth, Ga. LP v Warren ([appeal No. 1] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court